Citation Nr: 1719469	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for otitis externa.

2.   Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for lumbar spondylosis with facet syndrome. 

3.   Entitlement to service connection for lumbar spondylosis with facet syndrome, to include as secondary to service-connected arthrotomy with meniscectomy and degenerative joint disease, left knee postoperative.

4.   Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis externa.

5.   Entitlement to service connection for tinnitus, to include as secondary service-connected otitis externa. 

6.   Entitlement to service connection for a skin disorder of the face.

7.   Entitlement to service connection for a right leg condition, to include as secondary to service-connected arthrotomy with meniscectomy and degenerative joint disease, left knee, postoperative.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

Mr. B.S. ("the deceased") had active duty service in the United States Marine Corps from April 1956 to June 1964.  The appellant is his surviving spouse; she has been substituted by the Agency of Original Jurisdiction (AOJ) to complete the processing of the deceased Veteran's appeal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO schedule the appellant for her requested hearing before a member of the Board in April 2016.  The appellant failed to appear but later showed good cause.  The Board remanded the appellant's appeal so that she could be scheduled for another hearing.  She was scheduled for the hearing in December 2016.  The appellant again did not appear at the hearing and has not requested a new one.  As such, her request for a hearing is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's otitis externa disability resulted in no more than symptoms contemplated and appropriately compensated by the assigned 10 percent schedular rating.

2.   Entitlement to service-connection for a low back disorder was denied by the RO in an April 2005 rating decision; the Veteran did not complete a substantive appeal. 

3.   Some of the evidence received since the April 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

4.   Resolving all reasonable doubt in his favor, the Veteran had a diagnosed low back condition and the medical evidence of record indicates that his disorder was aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.   The criteria for a rating in excess of 10 percent for otitis externa have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, Diagnostic Code 6210 (2016).

2.   The April 2005 rating decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2016).

3.   The evidence received since the April 2005 rating decision is new and material, and the Veteran's claim for service connection for a low back disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.   The criteria for entitlement to service connection for a low back disability, as secondary to service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2016).

5.   The criteria for entitlement to service connection for a skin disorder of the face are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  A September 2009 letter provided such notice.  There is no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records, post-service treatment records, and VA examination reports have been obtained.  The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  VA has satisfied its duty to inform and assist the appellant at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.



II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).


Otitis Externa

The Veteran is appealing his currently assigned a 10 percent rating for service connected otitis externa pursuant to 38 C.F.R. 4.87, Diagnostic Code 6210.  The Board notes that this is the maximum rating available under this Diagnostic Code as it contemplates otitis externa that is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment. 

Private treatment records from February 2008 note that the Veteran reported developing some drainage from his right ear.  He tried eardrops without success.  On examination, an eczematous condition of the bilateral ear canals, with some fungal-appearing discharge on the right side was shown.  There was no fluid or sign of infection.  The examiner noted that the Veteran had a fungal otitis externa infection in the right ear.  

Private treatment records from April 2008 show that the Veteran was seen with symptoms of bleeding from the right ear.  He reported that he continued to have problems with fungal infections.  Examination showed fungal otitis externa.  No signs of fluid or infection were noted.  The examiner cleaned the Veteran's ear and prescribed Lortisone for approximately a week.  He reported that the Veteran needed to use this intermittently in the future because his ears were susceptible to problems with otitis externa.

On VA examination in January 2010, there was no evidence of otitis externa.  Examination of the ears was normal.

VA treatment records from January 2014 note that the Veteran did not exhibit any signs or symptoms of otitis externa.

The Board notes that the 10 percent evaluation is the maximum rating for otitis externa under Diagnostic Code 6210. 

The Veteran is competent to report his symptoms and although the Board has considered the lay evidence, the criteria of Diagnostic Code 6210 pertaining to chronic otitis externa contemplate symptoms to include swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Diagnostic Code 6210 does not provide for a rating higher than 10 percent for any reason.  The maximum rating available under Diagnostic Code 6210 has been assigned. 

The Board acknowledges the statement made by the Veteran that the rating is inadequate because of "the serious adverse effects this condition [was] having on [his] quality of life."  See May 2010 Notice of Disagreement.  While the Board is sympathetic that the Veteran suffered with fungal conditions causing bleeding and draining from his right ear, those symptoms are contemplated by the 10 percent rating and there is no higher rating for which the Veteran could have been assigned.  

Further, the evidence does not show findings that would warrant a higher rating in excess of 10 percent under other, potentially alternative, diagnostic codes pertaining to ear disabilities.  The Veteran's otitis externa is not manifested by ear impairment or symptomatology such as Meniere's syndrome, a loss of auricle, or neoplasm of the ear.  Accordingly, there is no basis for a rating in excess of 10 percent under alternative Diagnostic Codes 6205, 6207 and 6208.  38 C.F.R. § 4.87 (2016). 

Therefore, the Board finds that the preponderance of the evidence is against assigning a schedular rating higher than 10 percent for otitis externa.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


III. New and Material Evidence

The Veteran seeks to reopen his claim for entitlement to service connection for a lower back disorder. 

The evidence reflects that a claim for entitlement to service connection for a lower back disorder was last denied in August 2005.  The Veteran did not appeal this determination, nor did he submit additional evidence in support of his claim within one year.  As such, August 2005 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decision makers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this instance, among other reasons, the August 2005 rating decision denied the Veteran's lower back disorder claim on the basis that there was no evidence to show that the Veteran's lower back condition was related to his service-connected condition of arthrotomy with meniscectomy and secondary degenerative joint disease, left knee, postoperative.  

The Veteran submitted private treatment records related to his back.  Private treatment records dated in January 2007 indicate that the Veteran's physician opined that "his low back problem is definitely exacerbated by the limp and faulty mechanics that he has secondary to his previous below-the-knee amputation of the left side, which puts abnormal focus on the low back when he walks." 

The Veteran is currently rated for his left knee under Diagnostic Codes 5257 and 5260 related to limitation of motion and recurrent subluxation or lateral instability.  Although the Veteran is not service-connected for his below-the-knee amputation, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, the examiner found that the Veteran's limp exacerbated his back therefore suggesting that his lateral instability may have also aggravated his back.  This is further supported by the private treatment records which indicate that the Veteran had lower back pain for several years before his amputation.

Therefore, the Board finds that this information was not previously considered, is neither cumulative nor redundant of previously submitted evidence, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a lower back disability.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

IV. Service Connection

(A) Lower Back

The Veteran seeks entitlement to service connection for a lower back condition as secondary to a service-connected left knee disability.  

Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran's service treatment records show that he complained of back pain in February 1960.  A diagnosis of acute lumbar strain was rendered and he was treated with diathermy for three days.  He again complained of back pain in August 1960 and was treated with diathermy for two days.  No chronic back condition diagnosed in service.

A review of the Veteran's post-service treatment records reveals that the Veteran had a history of mild back pain.  Specifically, private treatment records from April 2004 note that the Veteran reported a 40 year history of intermittent low back pain without a precipitating event.  VA treatment records from November 2005 note a history of chronic back pain.   

The Veteran was afforded a VA examination for his back in April 2005.  The examiner indicated that the Veteran's records clearly indicate that he had naturally occurring degenerative joint and disc disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine condition was not likely caused by his service-connected left knee condition.  However, after examination and reviewing the Veteran's treatment history, he opined that it is likely that the left knee disability, which involved major limitations, resulted in weight shifting and aggravation naturally occurring in degenerative processes and post-strain problems in the lumbar spine.

At the outset, the Board notes that prior to the Veteran's death, he had a diagnosis of degenerative disc disease of the lumbar spine.  

There is no evidence of record that suggests that the Veteran's back disability was caused by his service-connect left knee disability.  Indeed, the April 2005 VA examiner found that the Veteran's left knee disability less likely than not caused his lumbar spine condition. 

Therefore, the Board will consider whether the evidence establishes that the Veteran's back disability was aggravated by his service-connected left knee.  

The Board finds the April 2005 VA examination report, which indicates that the Veteran's service-connected left knee condition "likely" aggravated his lumbar spine condition, highly probative.  The Board acknowledges that the examiner used "likely" as opposed to "at least as likely as not" in rendering his opinion; however, resolving all reasonable doubt in favor of the Veteran, the Board finds that the examination report clearly supports that the Veteran's back disability was aggravated by his service-connected knee disability.  The medical opinion rendered was based on examination of the Veteran, X-rays, and a review of the Veteran's treatment history.  The examiner provided a clear conclusion with supporting rationale and thus, the examination report should be afforded much probative weight.  See Nieves-Peake v. Rodriguez, 22 Vet. App. 295 (2008).

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service-connected for a lumbar spine disability is warranted on a secondary basis.  


(B) 
Eczema/Dermatitis

The Veteran sought entitlement to service connection for a skin disorder of the face.  

Service treatment records indicate that the Veteran was treated for eczema of the face in May and June 1959.  Private treatment records from January 2007 show a diagnosis of seborrheic dermatitis of the scalp, forehead and ears, and dermatitis of the crural area.  There is no indication of a diagnosis of eczema or dermatitis within the appeal period. 

The Veteran was afforded a VA examination for his skin in January 2010.  The examination showed a rash involving the left side of the neck from just below the ear to the anterior aspect of the left side of the neck measuring 9 centimeters in length and 8 centimeters in width.  The impression was no current eczematous dermatitis and radiation dermatitis of the left side of the neck, which the examiner opined was secondary to radiation because of cancer and was not related to the eczematous dermatitis that occurred while in service.

Here, the Veteran had a diagnosis of radiation dermatitis within the appeal period.  Additionally, service treatment records show that he was treated for a skin condition.  Therefore, the first and second elements of service connection are met.

The Board will therefore consider whether there is a so-called "nexus" between the Veteran's diagnosed skin condition and service.

The Board finds the January 2010 VA examination report which indicates that the Veteran's skin condition was due to radiation and not related to the eczematous dermatitis that occurred in service, highly probative.  Specifically, the examination report was based on an interview with the Veteran, a review of his claims file, and provided a clear conclusion.  See Nieves-Peake v. Rodriguez, 22 Vet. App. 295 (2008). 

The Board notes that skin conditions are capable of lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999) (finding that a skin condition is capable of lay observation).  However, to the extent that the Veteran has asserted that he had a diagnosis of dermatitis or eczema of the face, the Board finds that his statements are outweighed by the medical evidence of record.  Specifically, the Veteran indicated that he was being treated by dermatologist Dr. W.G. for a skin disorder of the face.  VA obtained the records from his private dermatologist and there is no indication that he had a diagnosis of dermatitis or eczema of the face within the appeal period.  The Board again acknowledges that the Veteran did have a diagnosis of seborrheic dermatitis of the scalp, forehead and ear, and dermatitis of the crural area in January 2007; however, on examination in January 2010, within the appeal period, there was no current eczematous dermatitis and the Veteran acknowledged that he was not receiving any medication for his face.  

Further, to the extent that he asserts that his radiation dermatitis is due to service, the Board notes that the Veteran has not been shown to have the requisite clinical training to provide an opinion on causation of this skin disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The question of whether a skin disorder is a continuing disease process of symptoms noted in service or represents a separate and distinct disease process resulting from post-service triggers is medically complex.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disorder and his time in service so as to warrant a grant of service connection in this instance.

In sum, there is no competent medical evidence relating the Veteran's skin disorder to service. 

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder of the face must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for otitis externa is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a lower back disorder.

Entitlement to service connection for a lumbar spine disability, as secondary to a left knee disability, is granted.

Entitlement to service connection for a skin disorder of the face is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Hearing Loss and Tinnitus

Service connection was established for otitis externa.  The Veteran contended that his hearing loss and tinnitus was due to service or secondary to his service-connected otitis externa. 

The Veteran was afforded a VA examination for his hearing loss and tinnitus in January 2010.  The examiner stated that the Veteran did not provide a history of hearing loss and/or tinnitus that might suggest any type of relation to military service, including service-connected otitis externa, and/or military noise exposure.  He stated there appeared to be clear and convincing evidence that the Veteran's hearing loss and tinnitus occurred subsequent to separation from service and that current medical literature would not support causation between either the Veteran's history of hearing loss and tinnitus.  He indicated that the most likely etiology of the Veteran's hearing loss and tinnitus would be presbycusis.  He stated that the hearing loss and tinnitus would not be related to his service-connected otitis externa or any in-service event, including military noise exposure. 

A VA addendum opinion was obtained in November 2012.  The examiner opined that an opinion regarding a connection between the Veteran's tinnitus and bilateral hearing loss and noise exposure during service could not be rendered without resorting to mere speculation.  The examiner stated that the only record of the Veteran's hearing sensitivity during service are whispered voice tests administered at enlistment and separation and without accurate audiometric data at enlistment or separation, it could not be determined if a change in hearing occurred during service.

An adequate opinion must discuss whether the Veteran's service-connected otitis externa caused or aggravated the claimed conditions.  Allen v. Brown, 7 Vet. App. 493 (1995).  Here, the medical opinions of record do not discuss whether or not the Veteran's service-connected otitis externa aggravated his hearing loss or tinnitus.  Therefore, the Board finds that a remand is required to ensure that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits.


Right Leg

The Veteran's service treatment records do not contain any treatment, complaints, or diagnosis of a right leg condition.  He essentially contended that his right leg condition is due to his service-connected left knee condition which caused altered gait.

The Veteran was afforded a VA examination in January 2010 for his right leg.  On examination, he reported difficulty with circulation of the right leg and stated that he had four stents put in in March 2006.  Physical examination of the right leg showed that he had a scar on the medial aspect of the right thigh vertically placed measuring two centimeters where he had the stents put in.  There was a grade III/VI bruit of the right femoral artery.  The right knee had range of motion from 0-135.  There was no fluid, tenderness, crepitus, or laxity.  The impression was diabetes mellitus type II, on treatment and not controlled peripheral neuritis of the right leg secondary to diabetes, and femoral arterial occlusive disease secondary to diabetes status post stent placement of the right leg with continued arterial insufficiency of the right leg.  The examiner opined that the Veteran's right leg problems were less likely than not secondary to his service-connected left knee arthrotomy with meniscectomy and degenerative joint disease.  He stated that the problems with the right leg are secondary to his diabetes and secondary to the prior history of the fracture of the right ankle prior to going into the service at the age of 16 and the resultant surgery and the deep skin graft and the decreased range of motion of the right ankle.  The examiner indicated that the Veteran's file was not available for review and the Veteran's history of his symptoms were not thought to be reliable because his memory was compromised.

The Board finds that a remand is necessary as the examiner did not review the Veteran's file and found the Veteran's account not be reliable.  Additionally, the examiner did not consider whether the Veteran's service-connected left knee disability aggravated his right leg condition.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain an addendum opinion from the January 2010 VA examiner, or if unavailable, another suitably qualified examiner, for the Veteran's hearing loss and tinnitus.  The claims file must be made available and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e. probability less than 50 percent):

*   That the Veteran's hearing loss was causally due to service, had its onset during service, or began within one year of discharge from service;

*   That the Veteran's hearing loss was proximately due to his service-connected otitis externa

*   That the Veteran's hearing loss was aggravated by his service-connected otitis externa.

*   That the Veteran's tinnitus was causally due to service, had an onset during service, or began within one year of discharge from service;

*   That the Veteran's tinnitus was proximately due to his service-connected otitis externa;

*   That the Veteran's tinnitus was aggravated by his service-connected otitis externa.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

2.   Obtain an addendum opinion from the January 2010 VA examiner, or if unavailable, another suitably qualified examiner, for the Veteran's right leg condition.  The claims file must be made available and reviewed by the examiner.

*   The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e. probability less than 50 percent):

*  That the Veteran's right leg condition was causally due to service, had an onset during service, or began within one year of discharge from service;

*   That the Veteran's right leg condition was proximately due to his service-connected left knee disability;

*   That the Veteran's right leg condition was aggravated by his service-connected left knee disability.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.   After all of the above actions have been completed, readjudicate all the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

4.   Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


